Citation Nr: 0827650	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
ureteral obstruction with left hydronephrosis (claimed as 
kidney disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern






INTRODUCTION

The veteran served on active duty from June 1976 from June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action is warranted, in regard to the veteran's 
claim of entitlement for compensation under 38 U.S.C. § 1151 
for ureteral obstruction, specifically this matter is 
remanded in order for the RO to obtain VA medical records.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

The veteran reported receiving interferon treatment for 
hepatitis C in 1994 at a VA Medical Center (VAMC) and claims 
his current kidney disability is causally related to the VAMC 
treatment. (See Veteran's Statement in Support of Claim dated 
December 2003.) These records are not associated with the 
claims file.

The medical records associated with the claims file include 
the veteran's service treatment records, private medical 
records, and VA medical records dating from January 1993 to 
December 1993 and June 1997 to November 2003.

The duty to assist includes obtaining medical records or an 
examination and a medical opinion when necessary to make an 
adequate determination. See Duenas v. Principi, 18 Vet. App. 
512 (2004). On remand, VA should attempt to obtain any 
missing medical records reflecting treatment for the 
veteran's ureteral obstruction with left hydronephrosis 
(claimed as kidney disability).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact VAMC Columbia and 
determine whether treatment records from 
December 1993 to June 1998 are available, 
if such records are available, copies 
should be obtained and associated with the 
claims file. All attempts to locate and 
obtain these records should be documented 
in the veteran's claims file. In the event 
that such treatment records are not 
available it must be specifically 
documented in the claims file.

2. If the new evidence warrants, the 
veteran should be afforded a VA medical 
opinion to determine whether his ureteral 
obstruction with left hydronephrosis 
(claimed as kidney disability) is 
etiologically related to the 1994 VAMC 
treatment. The claims file, and a separate 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the opinion, who should 
acknowledge such receipt and review in any 
report generated as a result of this 
remand.

3. Thereafter, the RO/AMC should consider 
all of the evidence of record and re-
adjudicate the veteran's claim. The 
readjudication should reflect 
consideration of all the evidence of 
record. If the benefit sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




